Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000391
                                                      10-OCT-2013
                                                      08:55 AM




                          SCWC-13-0000391

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         GALINA OGEONE, Petitioner/Plaintiff-Appellant,

                                vs.

      DENTIST W. RUTH YANG, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000391; CIV. NO. 12-1-3278)

         ORDER REJECTING PETITION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On August 28, 2013, petitioner/plaintiff-appellant
Galina Ogeone filed a petition for a writ of certiorari to review

the ICA’s June 28, 2013 order dismissing her appeal for lack of

jurisdiction.   The ICA dismissed the appeal for lack of

jurisdiction upon the conclusion that the circuit court’s April

5, 2013 “Order Granting Defendant Dentist W. Ruth Yang’s Motion

to Set Aside Entry of Default of February 25, 2013 (Filed March

19, 2013)” (“Order Setting Aside Default”) was not an order,

judgment, or decree from which an appeal can be taken.     The ICA

correctly concluded that the Order Setting Aside Default is not
an appealable order.   More importantly, we note that the ICA

lacked jurisdiction because the case was removed to the United

States District Court for the District of Hawai#i on the same day

that the notice of appeal was filed and no remand order has been

filed.   See Mathewson v. Aloha Airlines, Inc., 82 Hawai#i 57, 70,

919 P.2d 969, 982 (1996) (“[A]fter removal, a federal court

acquires full and exclusive jurisdiction over the litigation.”).

Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

certiorari, filed on August 28, 2013, is rejected.

           DATED: Honolulu, Hawai#i, October 10, 2013.

Galina Ogeone,                /s/ Mark E. Recktenwald
petitioner pro se
                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                 2